DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 8/12/2021.  Claims 1-20 have been canceled.  Claims 21-50 have been newly added.  Claims 21-50 are pending. 

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 8/12/2021. The information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to medical devices, specifically infusion pumps or systems, and the association of information readers with medical devices [Abstract, 0012, & 0013].  The independent claims recite uniquely distinct features:
Regarding independent claim 21, an infusion pump for medication infusion within a medical environment, the infusion pump comprising: 
a display; 
at least one data processor; and 

render a scannable tag on the display of the infusion pump, wherein the scannable tag is configured to be readable by an information reader and is configured to provide medical device information uniquely identifying the infusion pump after being scanned by the information reader; and 
receive medication information about medication to be administered to a patient by the infusion pump, the medication information including at least one of an infusion parameter of the medication, a medication name, or a medication order identifier, 
wherein the infusion pump is configured to receive the medication information after the information reader scans a medication barcode on the medication to be administered to the patient.
Regarding independent claim 36, an infusion system for medication infusion within a medical environment, the infusion system comprising: 
a display; 
at least one data processor; and 
at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one data processor, cause the infusion system to: 
render a scannable tag on the display of the infusion system, wherein the scannable tag is configured to be readable by an information reader and is configured to provide medical device information uniquely identifying the infusion system after being scanned by the information reader; 
communicatively couple with the information reader; and 
receive medication information about medication to be administered to a patient by the infusion system, the medication information including at least one of an infusion parameter of the medication, a medication name, or a medication order identifier.
The closest prior art, Fathallah et al. (US 2006/0229557 A1) fails to anticipate or render obvious at least the underlined limitations.
Fathallah et al. discloses the use of an infusion pump with the displaying and reading of a barcode and for displaying medication information [0044, 0054, 0055, & 0101-0102].
However, Fathallah et al. fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
Dependent claims 22-35 & 37-50 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876